Holden, J.,
delivered the opinion of the court.
This appeal is from the circuit court of Newton county, where Logan & Co.,/appellants, filed their declaration' against H. T. Chapman, appellee, claiming that the appellee, Chapman, is indebted to appellants in the sum of two thousand three hundred dollars in damages for breach of contract and failure to deliver to appellants certain amounts of lumber alleged to have been contracted for according to the terms of a written contract filed with the declaration in the suit. There was a demurrer filed to the declaration by the defendant in the court below, and was sustained, from which order of the court the appellants, Logan & Co., appeal here.
*516The declaration in ' question is so lengthy that we shall not burden this opinion by setting it out here, but will content ourselves with saying that it sufficiently states a cause of action which the defendant below should have been required to answer by pleading and proof; therefore the circuit court erred in sustaining the demurrer, and for such error the judgment of the lower court is reversed, and the cause remanded.

Reversed and remanded.